Exhibit 10.1

 

Paratek Pharmaceuticals, Inc.

Leadership Team Restricted Stock Unit Grant Notice

(2015 Equity Incentive Plan)

Paratek Pharmaceuticals, Inc. (the “Company”), pursuant to Section 6(b) of the
Company’s 2015 Equity Incentive Plan (the “Plan”), hereby awards to Participant
a Restricted Stock Unit Award for the number of shares of the Company’s Common
Stock (“Restricted Stock Units”) set forth below (the “Award”). The Award is
subject to all of the terms and conditions as set forth in this notice of grant
(this “Leadership Team Restricted Stock Unit Grant Notice”) and in the Plan and
the Leadership Team Restricted Stock Unit Award Agreement (the “Award
Agreement”), both of which are attached hereto and incorporated herein in their
entirety. Capitalized terms not explicitly defined herein shall have the
meanings set forth in the Plan or the Award Agreement. In the event of any
conflict between the terms in the Award and the Plan, the terms of the Plan
shall control.

 

Participant:

 

 

Date of Grant:

 

 

Number of Restricted Stock Units/Shares:

 

 

 

 

Vesting Schedule:

[                    ]

If a Change in Control occurs and as of, or within twelve (12) months after, the
effective time of such Change in Control Participant’s Continuous Service
terminates due to an involuntary termination (not including death or Disability)
by the Company without Cause or Participant’s resignation for Good Reason, then,
as of the date of such termination of Participant’s Continuous Service, the
Award shall be accelerated to the extent of one-hundred percent (100%) of the
then outstanding Restricted Stock Units. As a condition of a Participant’s
entitlement to the vesting acceleration, Participant may be required to execute
a release of claims and/or other related termination agreements with the
Company.  Notwithstanding the foregoing, if the Award is not assumed,
substituted, or otherwise continued following a Change in Control by the
surviving corporation or acquiring entity (or the surviving corporation’s or
acquiring entity’s parent company, as of immediately prior to the Change in
Control, the Award shall be accelerated to the extent of one-hundred percent
(100%) of the then outstanding Restricted Stock Units.  The accelerated vesting
provided for under this Leadership Team Restricted Stock Unit Grant Notice shall
be in addition to any vesting acceleration benefits as may be provided under the
Participant’s employment agreement with the Company, dated [  ].

To the extent Participant has a “Good Reason” definition in an employment
agreement between Participant and the Company, “Good Reason” shall have the
meaning set forth in such agreement for so long as it is in effect.  Otherwise,
“Good Reason” shall exist for resignation from employment with the Company if
any of the following actions are taken by the Company without Participant’s
prior consent: (a) a material reduction in Participant’s base salary or target
bonus opportunity, unless the base salaries or target bonus opportunities of
other similarly situated employees of the Company are correspondingly reduced;
(b) a material diminution in Participant’s title, duties, or responsibilities;
or (c) a relocation of Participant’s principal place of employment to a place
that increases

 

--------------------------------------------------------------------------------

 

Participant’s one-way commute by more than thirty-five (35) miles as compared to
Participant’s then-current principal place of employment immediately prior to
such relocation. In order for Participant to resign for Good Reason, each of the
following requirements must be met: (w) Participant must provide written notice
to the Board within ninety (90) days after the first occurrence of the event
giving rise to Good Reason setting forth the basis for Participant’s
resignation, (x) Participant must allow the Company at least thirty (30) days
from receipt of such written notice (the “Cure Period”) to cure such event, (y)
such event is not reasonably cured by the Company within the Cure Period, and
(z) Participant must resign from all positions then held with the Company not
later than sixty (60) days after the expiration of the Cure Period.

Issuance Schedule:

Subject to any change on a Capitalization Adjustment, one share of Common Stock
will be issued for each Restricted Stock Unit that vests at the time set forth
in Section 6 of the Award Agreement.

Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to, this Leadership Team Restricted Stock Unit Grant
Notice, the Award Agreement and the Plan. Participant further acknowledges that
as of the Date of Grant, this Leadership Team Restricted Stock Unit Grant
Notice, the Award Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the acquisition of the Common
Stock pursuant to the Award specified above and supersede all prior oral and
written agreements on the terms of this Award with the exception, if applicable,
of (i) any compensation recovery policy that is adopted by the Company or is
otherwise required by applicable law, and (ii) any written employment or
severance arrangement that would provide for vesting acceleration of this Award
upon the terms and conditions set forth therein.

By accepting this Award, Participant acknowledges having received and read this
Leadership Team Restricted Stock Unit Grant Notice, the Award Agreement and the
Plan and agrees to all of the terms and conditions set forth in these
documents.  Participant consents to receive Plan documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

Paratek Pharmaceuticals, Inc.

 

Participant

 

 

 

 

 

By:

 

 

 

 

Signature

 

Signature

 

 

 

 

 

Title:

 

 

Date:

 

Date:

 

 

 

 

 

Attachments:

Leadership Team Restricted Stock Unit Award Agreement and 2015 Equity Incentive
Plan

 

 

--------------------------------------------------------------------------------

 

Attachment I

Leadership Team Restricted Stock Unit Award Agreement

 

 

 

--------------------------------------------------------------------------------

 

Paratek Pharmaceuticals, Inc.

Leadership Team Restricted Stock Unit Award Agreement

(2015 Equity Incentive Plan)

Pursuant to the Leadership Team Restricted Stock Unit Grant Notice (the “Grant
Notice”) and this Leadership Team Restricted Stock Unit Award Agreement (the
“Agreement”), Paratek Pharmaceuticals, Inc. (the “Company”) has awarded you
(“Participant”) a Restricted Stock Unit Award (the “Award”) pursuant to Section
6(b) of the Company’s 2015 Equity Incentive Plan (the “Plan”) for the number of
Restricted Stock Units/shares indicated in the Grant Notice. Capitalized terms
not explicitly defined in this Agreement or the Grant Notice shall have the same
meanings given to them in the Plan. The terms of your Award, in addition to
those set forth in the Grant Notice, are as follows.

1.Grant of the Award. This Award represents the right to be issued on a future
date one (1) share of Common Stock for each Restricted Stock Unit that vests on
the applicable vesting date(s) (subject to any adjustment under Section 3 below)
as indicated in the Grant Notice. As of the Date of Grant, the Company will
credit to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the number of Restricted Stock Units/shares of Common Stock subject
to the Award. This Award was granted in consideration of your services to the
Company.

2.Vesting. Subject to the limitations contained herein, your Award will vest, if
at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the Restricted Stock
Units/shares of Common Stock credited to the Account that were not vested on the
date of such termination will be forfeited at no cost to the Company and you
will have no further right, title or interest in or to such underlying shares of
Common Stock.

3.Number of Shares. The number of Restricted Stock Units/shares subject to your
Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan. Any additional Restricted Stock Units, shares, cash or
other property that becomes subject to the Award pursuant to this Section 3, if
any, shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units and shares covered by
your Award. Notwithstanding the provisions of this Section 3, no fractional
shares or rights for fractional shares of Common Stock shall be created pursuant
to this Section 3. Any fraction of a share will be rounded down to the nearest
whole share.

4.Securities Law Compliance. You may not be issued any Common Stock under your
Award unless the shares of Common Stock underlying the Restricted Stock Units
are either (i) then registered under the Securities Act, or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, and you shall not receive such Common Stock
if the Company determines that such receipt would not be in material compliance
with such laws and regulations.

 

--------------------------------------------------------------------------------

 

5.Transfer Restrictions. Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of
this Award or the shares issuable in respect of your Award, except as expressly
provided in this Section 5. For example, you may not use shares that may be
issued in respect of your Restricted Stock Units as security for a loan. The
restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units.

(a)Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate shall be entitled to receive, on behalf of your
estate, any Common Stock or other consideration that vested but was not issued
before your death.

(b)Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration hereunder, pursuant to a domestic relations order or marital
settlement agreement that contains the information required by the Company to
effectuate the transfer. You are encouraged to discuss the proposed terms of any
division of this Award with the Company General Counsel prior to finalizing the
domestic relations order or marital settlement agreement to verify that you may
make such transfer, and if so, to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.

6.Date of Issuance.

(a)The issuance of shares in respect of the Restricted Stock Units is intended
to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be construed
and administered in such a manner. Subject to the satisfaction of the
withholding obligations set forth in this Agreement, in the event one or more
Restricted Stock Units vests, the Company shall issue to you one (1) share of
Common Stock for each Restricted Stock Unit that vests on the applicable vesting
date(s) (subject to any adjustment under Section 3 above). The issuance date
determined by this paragraph is referred to as the “Original Issuance Date”.

(b)If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day. In addition,
if:

(i)the Original Issuance Date does not occur (1) during an “open window period”
applicable to you, as determined by the Company in accordance with the Company’s
then-effective policy on trading in Company securities, or (2) on a date when
you are otherwise permitted to sell shares of Common Stock on an established
stock exchange or stock market, and

(ii)either (1) Withholding Taxes do not apply, or (2) the Company decides, prior
to the Original Issuance Date, (A) not to satisfy the Withholding Taxes by
withholding shares of Common Stock from the shares otherwise due, on the
Original Issuance Date, to you under this Award, and (B) not to permit you to
pay your Withholding Taxes in cash,

 

--------------------------------------------------------------------------------

 

then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).

(c)The form of delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company.

7.Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment.

8.Restrictive Legends. The shares of Common Stock issued under your Award shall
be endorsed with appropriate legends as determined by the Company.

9.Execution of Documents. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award.

10.Award not a Service Contract.

(a)Nothing in this Agreement (including, but not limited to, the vesting of your
Award or the issuance of the shares subject to your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ of, or affiliation with, the Company or an Affiliate; (ii) constitute any
promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation; (iii) confer any right or
benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or Plan; or (iv) deprive
the Company of the right to terminate you at will and without regard to any
future vesting opportunity that you may have.

(b)The Company has the right to reorganize, sell, spin-out or otherwise
restructure one or more of its businesses or Affiliates at any time or from time
to time, as it deems appropriate (a “reorganization”). Such a reorganization
could result in the termination of your Continuous Service, or the termination
of Affiliate status of your employer and the loss of benefits available to you
under this Agreement, including but not limited to, the termination of the right
to continue vesting in the Award. This Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith

 

--------------------------------------------------------------------------------

 

and fair dealing that may be found implicit in any of them do not constitute an
express or implied promise of continued engagement as an employee or consultant
for the term of this Agreement, for any period, or at all, and shall not
interfere in any way with the Company’s right to conduct a reorganization.

11.Withholding Obligations.

(a)On each vesting date, and on or before the time you receive a distribution of
the shares underlying your Restricted Stock Units, and at any other time as
reasonably requested by the Company in accordance with applicable tax laws, you
hereby authorize any required withholding from the Common Stock issuable to you
and/or otherwise agree to make adequate provision in cash for any sums required
to satisfy the federal, state, local and foreign tax withholding obligations of
the Company or any Affiliate that arise in connection with your Award (the
“Withholding Taxes”).  Additionally, the Company or any Affiliate may, in its
sole discretion, satisfy all or any portion of the Withholding Taxes obligation
relating to your Award by any of the following means or by a combination of such
means: (i) withholding from any compensation otherwise payable to you by the
Company; (ii) causing you to tender a cash payment; (iii) permitting or
requiring you to enter into a “same day sale” commitment, if applicable, with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares to
be delivered in connection with your Restricted Stock Units to satisfy the
Withholding Taxes and whereby the FINRA Dealer irrevocably commits to forward
the proceeds necessary to satisfy the Withholding Taxes directly to the Company
and/or its Affiliates; or (iv) withholding shares of Common Stock from the
shares of Common Stock issued or otherwise issuable to you in connection with
the Award with a Fair Market Value (measured as of the date shares of Common
Stock are issued to pursuant to Section 6) equal to the amount of such
Withholding Taxes; provided, however, that the number of such shares of Common
Stock so withheld will not exceed the amount necessary to satisfy the Company’s
required tax withholding obligations using the minimum statutory withholding
rates for federal, state, local and foreign tax purposes, including payroll
taxes, that are applicable to supplemental taxable income; and provided,
further, that to the extent necessary to qualify for an exemption from
application of Section 16(b) of the Exchange Act, if applicable, such share
withholding procedure will be subject to the express prior approval of the
Company’s Compensation Committee.  

(b)Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Common
Stock.

(c)In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

12.Tax Consequences. The Company has no duty or obligation to minimize the tax
consequences to you of this Award and shall not be liable to you for any adverse
tax consequences to you arising in connection with this Award. You are hereby
advised to consult

 

--------------------------------------------------------------------------------

 

with your own personal tax, financial and/or legal advisors regarding the tax
consequences of this Award and by signing the Grant Notice, you have agreed that
you have done so or knowingly and voluntarily declined to do so. You understand
that you (and not the Company) shall be responsible for your own tax liability
that may arise as a result of this investment or the transactions contemplated
by this Agreement.

13.Unsecured Obligation. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you pursuant to Section 6 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.

14.Notices. Any notice or request required or permitted hereunder shall be given
in writing to each of the other parties hereto and shall be deemed effectively
given on the earlier of (i) the date of personal delivery, including delivery by
express courier, or delivery via electronic means, or (ii) the date that is five
(5) days after deposit in the United States Post Office (whether or not actually
received by the addressee), by registered or certified mail with postage and
fees prepaid, addressed at the following addresses, or at such other address(es)
as a party may designate by ten (10) days’ advance written notice to each of the
other parties hereto:

 

Company:

 

Paratek Pharmaceuticals, Inc.

 

 

Attn: Stock Administrator

 

 

75 Park Plaza, Fourth Floor

 

 

Boston, MA 02116 USA

 

 

 

Participant:

 

Your address as on file with the Company

 

 

at the time notice is given

 

15.Headings. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

16.Miscellaneous.

(a)The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

 

--------------------------------------------------------------------------------

 

(c)You agree that you will not sell, dispose of, transfer, make any short sale
of, grant any option for the purchase of, or enter into any hedging or similar
transaction with the same economic effect as a sale with respect to any shares
of Common Stock or other securities of the Company held by you, for a period of
180 days following the effective date of a registration statement of the Company
filed under the Securities Act or such longer period as the underwriters or the
Company will request to facilitate compliance with FINRA Rule 2711 or NYSE
Member Rule 472 or any successor or similar rules or regulation (the “Lock-Up
Period”).  You further agree to execute and deliver such other agreements as may
be reasonably requested by the Company or the underwriters that are consistent
with the foregoing or that are necessary to give further effect thereto.  In
order to enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period.  You also agree that any transferee of any shares of Common Stock (or
other securities) of the Company held by you will be bound by this Section
16(c).  The underwriters of the Company’s stock are intended third party
beneficiaries of this Section 16(c) and will have the right, power and authority
to enforce the provisions hereof as though they were a party hereto.

(d)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(e)This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(f)All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

17.Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law. No recovery of compensation under such a clawback policy will
be an event giving rise to a right to voluntarily terminate employment upon a
resignation for “good reason,” or for a “constructive termination” or any
similar term under any plan of or agreement with the Company.

18.Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.

 

--------------------------------------------------------------------------------

 

19.Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the State of Delaware without regard
to that state’s conflicts of laws rules.

20.Severability. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

21.Other Documents. You acknowledge receipt of and the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s Insider Trading Policy.

22.Amendment. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment materially adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
Award as a result of any change in applicable laws or regulations or any future
law, regulation, ruling, or judicial decision, provided that any such change
shall be applicable only to rights relating to that portion of the Award which
is then subject to restrictions as provided herein.

23.Compliance with Section 409A of the Code. This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that the
Award fails to satisfy the requirements of the short-term deferral rule and is
otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h) and without regard to any
alternative definition thereunder), then the issuance of any shares that would
otherwise be made upon the date of the separation from service or within the
first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six (6)
months and one day after the date of the separation from service, with the
balance of the shares issued thereafter in accordance with the original vesting
and issuance schedule set forth above, but if and only if such delay in the
issuance of the shares is necessary to avoid the imposition of adverse taxation
on you in respect of the shares under Section 409A of the Code. Each installment
of shares that vests is intended to constitute a “separate payment” for purposes
of Treasury Regulation Section 1.409A-2(b)(2).

 

--------------------------------------------------------------------------------

 

* * * * *

This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.

 

 

--------------------------------------------------------------------------------

 

Attachment II

2015 Equity Incentive Plan

 

 